Citation Nr: 0908926	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  97-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for status post left 
knee medial meniscectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
December 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Veteran was scheduled to provide testimony before various 
panels including Veteran Law Judges in November 1999, July 
2000 and May 2002.  In a June 2002 written response to his 
latest request to delay a hearing until he could provide 
additional witness information with regard to stressors (on a 
then pending appellate issue), a Deputy Vice Chair indicated 
that under 38 C.F.R. § 20.702(d), certain guidelines were in 
place for rescheduling a hearing, and absent additional 
evidence, there did not appear to be good cause for such a 
further delay and rescheduling in his case.

In July 2002, the Board denied the Veteran's claim with 
regard to whether new and material evidence had been 
submitted to reopen claims for entitlement to service 
connection for biceps tenosynovitis, degenerative disc 
disease of the cervical spine, herpes stomatitis and a low 
back condition.

In July 2002, pursuant to regulations then in effect, the 
Board endeavored on its own initiative to develop the claim 
with regard to the also then pending issues.  
However, in the interim, the pertinent regulations were 
changed, and the Board was required to remand the case for 
such development in a decision in June 2003.

The case was again remanded for specific development by the 
Board in May 2005.

During the course of the current appeal, the Veteran has 
raised the issue of entitlement to service connection for 
residuals of a right ankle fracture; that issue has not yet 
been adjudicated and is referred back to the RO for 
appropriate action.  

Since the 2005 Board remand, the Veteran tentatively withdrew 
his claim for entitlement to service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  Shortly thereafter, he rescinded his 
earlier withdrawal.  In a rating action in June 2008, service 
connection was granted for a psychiatric disorder 
characterized as delusional disorder and depressive disorder 
(claimed as an acquired psychiatric disorder to include post-
traumatic stress disorder (PTSD)), and a 30 percent rating 
was assigned from November 1995.  That issue is no longer 
part of the current appeal.


FINDING OF FACT

The Veteran's service-connected left knee disability is 
productive of complaints of pain and giving away; 
objectively, the evidence shows no more than mild 
instability, with x-ray findings of arthritis and with 
objectively demonstrated pain on motion, but such limited 
motion does not rise to a compensable level for either 
flexion or extension.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
instability associated with the Veteran's status post left 
knee medial meniscectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.10, 4.71a, 
Diagnostic Codes 5257, 5258, 5259 (2008).

2.  The criteria for a separate 10 percent rating for 
arthritis and painful motion of the left knee associated with 
the Veteran's  status post left knee medial meniscectomy have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2005.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, a 
subsequent letter dated in June 2006 informed the Veteran of 
what type of information and evidence was needed to establish 
a disability rating and effective date.  

The Board acknowledges that, in the present case, notice was 
not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the letters 
sent discussed above.  Furthermore, the claim was 
readjudicated with the issuance of a supplemental statement 
of the case in August 2008.  Consequently, the Board finds 
that any timing deficiency has been appropriately cured and 
that such deficiency did not affect the essential fairness of 
the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The Board further acknowledges that the VCAA letters 
discussed above do not meet the requirements Vazquez-Flores.  
In this regard, VCAA notice errors are presumed prejudicial 
unless VA shows that the error did not affect the essential 
fairness of the adjudication.  To overcome the burden of 
prejudicial error, VA must show (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or, (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The presumption has been overcome here.  Indeed, in this case 
various supplemental statements of the case contain pertinent 
diagnostic criteria and further include the provisions of 
38 C.F.R. § 3.321, which reference impairment in earning 
capacity as a rating consideration.  Furthermore, the June 
2006 VCAA letter apprised the Veteran of the need to show the 
nature and symptoms of his condition and the impact of his 
disability on his employment. 

Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  
Accordingly, the notice errors here did not affect the 
essential fairness of the adjudication.  Thus, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Consequently, adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, it appears that all obtainable relevant 
evidence identified by the Veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the Veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development as to the 
issues.  That action would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based upon the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but need not 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).



Discussion

The Veteran is claiming entitlement to increased evaluations 
for status post left knee medial meniscectomy.  His request 
for an increase was received in November 1995.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal, the Veteran's left 
knee disability has been rated 10 percent disabling pursuant 
to DC 5259, concerning removal of semilunar cartilage, 
symptomatic.  That represents the maximum available benefit 
under that Code section.  Accordingly, the Board has 
considered whether any alternate diagnostic codes are 
pertinent to the Veteran's left knee disability.  DC 5257, is 
found to be relevant and will be considered below.

Under DC 5257, which contemplates knee impairment 
characterized by recurrent subluxation or lateral 
instability, the next-higher 20 percent rating is warranted 
for moderate impairment.  A 30 percent rating is warranted 
for severe impairment.  

The evidence of record pertinent to the Veteran's disability 
picture during the rating period on appeal fails to 
objectively demonstrate moderate instability of the left 
knee.  Indeed, upon VA examination in August 2005, the 
Veteran denied true locking of the knee, though he explained 
that it felt unstable.  He added that the knee gave away 
easily and that he wore a brace on the left knee if he was 
doing any lifting.  Objectively, there did not appear to be 
any weakness in the knee.  However, the medial collateral 
ligament was painful on stressing, albeit intact.  The 
lateral collateral ligament was both intact and without pain.  
Pivot shift test could not be performed for his cruciate 
ligament because of muscle spasms and his inability to relax.  
The Lachman and Drawer tests were negative but he was unable 
to relax the muscles, particularly the hamstrings.  
McMurray's test was negative with range of motion decreased 
because he could not relax the muscles.

The above findings are not found to signify moderate 
instability of the left knee such as to warrant assignment of 
a 20 percent evaluation under DC 5257.  In so finding, the 
Board acknowledges the Veteran's subjective reports of 
instability and recognizes that he is competent to report his 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, some degree of instability is essentially 
accounted for in the currently assigned 10 percent rating.  
Moreover, the clinical results as to knee stability are found 
to be more probative than the Veteran's subjective report of 
symptoms.  

The Board further notes that an increased rating on the basis 
of limitation of motion due to factors such as pain, 
weakness, incoordination and fatigability is not for 
application in this analysis of DC 5257, because such Code 
section is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

For the above reasons, then, DC 5257 cannot serve as a basis 
for an increased rating here.  Moreover, as previously 
discussed, the evidence fails to demonstrate frequent 
episodes of locking, pain, and effusion into the joint, which 
would be required to achieve the next-higher 20 percent 
rating under DC 5258, for dislocated semilunar cartilage.  

Based on the foregoing, the 10 percent evaluation assigned 
for the Veteran's left knee instability is appropriate and 
there is no basis for an increased evaluation.  

To this point, the Board has considered only the 
manifestations of the Veteran's left knee disability that are 
based on instability.  However, in the present case, the 
competent evidence also reveals degenerative arthritis of the 
left knee.  In this vein, the VA General Counsel has held 
that a Veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, in VAOPGCPREC 9-98, it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on x-ray findings and limitation of 
motion, the limitation of motion under DC 5260 or DC 5261 
need not be compensable but must at least meet the criteria 
for a zero- percent rating.

In the present case, as noted in the August 2005 VA 
examination report, the objective evidence demonstrates 
osteoarthritis of the left knee.   

Having identified x-ray evidence of arthritis, the Board must 
now determine whether the record establishes limited motion 
to at least a noncompensable level.
Limitation of leg motion is addressed under DCs 5260 and 
5261.  Under DC 5260, a noncompensable evaluation applies for 
limitation of leg flexion to 60 degrees.  Under DC 5261, a 
noncompensable evaluation applies for limitation of leg 
extension to 5 degrees.  

In the present case, the evidence of record fails to reveal 
flexion or extension limited to even noncompensable levels.  
Indeed, VA examination in August 2005 
Shows that he had 0 to 140 degrees of left knee motion.  
However, the Board must consider whether the competent 
evidence establishes any additional functional limitation due 
to factors such as pain, weakness, incoordination or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by at least a noncompensable rating.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  In this regard, there was pain with 
movement beginning at 30 degrees.  Moreover, the Veteran took 
Motrin for the left knee pain and had physical therapy in the 
past without much benefit.  Earlier cortisone injections had 
only helped temporally.  He had previously worked as a driver 
but gave it up primarily because of his family illnesses 
although the driving was hard because he could not run or 
climb and could not pivot on the knee.  

The Board acknowledges the Veteran's complaints of left knee 
pain.  He is competent to report his observable 
symptomatology.  Layno, 6 Vet. App. 465.  Moreover, he is 
found to be credible in his report of left knee difficulties.  
Therefore, his overall disability picture is found to be 
comparable to that of  noncompensable levels of limitation of 
motion under DCs 5260 and 5261.  Given the x-ray evidence of 
arthritis and the demonstrated painful motion, 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 enable assignment of a 
separate rating for arthritis here.  Moreover, although the 
Veteran's limitation of motion is only commensurate with 
noncompensable ratings under either DCs 5260 and 5261, a 10 
percent rating may nevertheless be assigned via application 
of DC 5003.  Indeed, that diagnostic code provides a 10 
percent rating for each major joint or group of minor joints 
affected where limitation of motion of the specific joint or 
joints involved is noncompensable, as long as the evidence 
establishes arthritis by x-ray findings and as long as such 
limitation of motion is objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. All factors being met here, the separate 10 
percent evaluation applies.

In considering separate ratings, the Board also acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the right leg, the veteran would be entitled to the combined 
evaluation under DCs 5260 and 5261, per the combined ratings 
table in 38 C.F.R. § 4.25.  However, as already discussed, 
the medical findings do not establish loss of flexion or 
extension to a compensable degree, and as such, separate 
evaluations for limited flexion and extension of the left 
knee is not applicable here.  Again, additional limitation of 
function was considered in arriving at this conclusion.  

In conclusion, the currently assigned 10 percent evaluation 
for the instability associated with the Veteran's left knee 
disability is appropriate and there is no basis for a higher 
rating.  However, a separate 10 percent rating for left knee 
arthritis, and no higher, is warranted.  The Board notes that 
in reaching these conclusions, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, while the Veteran indicated that he had to stop 
working as a truck driver due to his left knee disability, 
the evidence nevertheless fails to reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2008) is not warranted.




ORDER

A rating in excess of 10 percent for the instability 
associated with the Veteran's status post left knee medial 
meniscectomy is denied.

A separate 10 percent rating for arthritis and painful motion 
of the left knee associated with the Veteran's status post 
left knee medial meniscectomy is granted, subject to the 
regulatory criteria relating to the payment of monetary 
awards.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


